Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
	Claims 1-10 have been examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:
Claim 3, Line 2: “or suitable material” should be removed because this limitation include(s) elements not actually disclosed (those encompassed by "or suitable material"). Further, the term “suitable” is a relative term as it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4, Line 3: “single used” should be changed to --a single use--
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US Patent 9,125,483) in view of Shrier et al (US Patent Application Publication 2010/0095973) and Stockley (WO 2012/095513).

As to Claim 1, Diaz discloses a disposable neck duster for barber shops comprising:
a handle unit (10) with a cylindrical shape of multiple cross-sections in order to be held firmly by a user (Fig 3), wherein said handle unit encloses a cylindrical bar (70) disposed vertically from a bottom section to a top section within said unit and is coupled with a push button (50) at said bottom section of said unit (Fig 3);
a dusting/head unit (20) detachably coupled to said vertical bar of said handle unit top section, wherein said head unit comprises an annular shaped base (22) which is configured to engage said vertical bar when being coupled in the housing of said handle unit (via 80), and a plurality of water-resistant bristles (25), formed together in a disposable slab and, in turn, joined together with said metallic base (Figs 1-3);
an attachment feature (75) disposed at said top section of unit around said vertical bar, wherein said attachment feature is configured to hold firmly said head unit base when said vertical bar is being received inside said annular section, wherein said attachment feature create a force in order to retain said dusting unit within said handle unit by engaging said base of said dusting unit (Diaz also discloses that “numerous types of mechanical fasteners could be used in place of and/or in conjunction with the components 35 illustrated and discussed herein to facilitate the releasable securing of the bristle portion 20 to the handle 10”; Col 4, Lines 15-20);
a helical spring (65) of specific length coupled adjacent said vertical bar at said bottom section and attached to said push button (50) at other end, wherein said spring is configured to move said vertical cylindrical bar upwards when said push button is pressed in order to release/detach said dusting unit metallic base from said force of said attachment feature and thereby detach it from said handle unit (Col 3, Line 65- Col 4, Line 12).

	However, Diaz does not disclose wherein the attachment feature is a head unit having a pair of magnets such that the feature is received within a metallic base. 
	Stockley teaches a similar detachable brush assembly having a handle (12) which receives an attachment feature (26) having a pair of magnets (30a and 30b; Fig 2b) which is secured to a metallic plate (18) “to provide a magnetic coupling strength which is strong enough to prevent accidental removal of the handle during normal operations… but which requires minimal additional force to remove the handle 12 when desired” (Page 3, Lines 25-29).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the mechanical fastening feature of Diaz to comprise the magnetic coupling as taught by Stockley to provide a magnetic coupling strength which is strong enough to prevent accidental removal of the handle during normal operations but which requires minimal additional force to remove the handle when desired.

Further, Diaz does not disclose wherein the spring is coupled around said vertical bar.  
Shrier et al teach a similar detachable brush assembly having a handle (26) through which a vertical bar (28) is mounted and has a push button (16) on the end against which a pressure is applied, wherein a spring (30), which is coupled around the vertical bar, has a normal extended position and a depressed release position that releases the brush head (14).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the spring of Diaz to be mounted about the vertical bar to provide a guide/ further stability for the spring to facilitate the release of the brush head.

As to Claim 2, Diaz discloses the disposable neck duster for barber shops as claimed in claim 1, wherein said plurality of bristles are disposable and are configured to be detachable from said metallic base when detached from said handle unit (Abstract).

As to Claim 3, Diaz discloses the disposable neck duster for barbershops as claimed in claim 1, wherein handle unit is made from a plastic or suitable material (Col 3, lines 10-11) which includes a conveniently rounded and shaped hand grip (Fig 3).
As to Claim 4, Diaz discloses the disposable neck duster for barber shops as claimed in claim 1, wherein said plurality of bristles coupled to said dusting/head unit metallic base are configured to be disposed of after a single use (Abstract).

As to Claims 5, 7, and 10, Diaz discloses a disposable neck duster for barbershops comprising:
a handle unit (10) with a cylindrical shape of multiple cross-sections in order to be held firmly by a user, wherein said handle unit comprises a top portion with housing to receive dusting unit base, an intermediate portion and a bottom portion (Fig 3), wherein said intermediate portion is configured to be hold by said user, and said handle unit encloses a cylindrical bar (70) disposed vertically from said bottom to top section within said unit and is coupled with a push button (50) at said bottom section of said unit;
a dusting/head unit (20) detachably coupled to said vertical bar of said handle unit top section (Fig 3), wherein said head unit comprises an annular shaped metallic base (22) which is configured to engage said vertical bar when being coupled with said handle unit, and a plurality of water-resistant bristles (25), formed together in a disposable slab and, in turn, joined together with said metallic base (Fig 3);
an attachment feature disposed at said top section of unit around said vertical bar, wherein said attachment feature is configured to hold firmly said head unit base when said vertical bar is engaged to said annular section, wherein said attachment feature creates a force in order to retain said dusting unit within said handle unit by engaging said base of said dusting unit (Diaz also discloses that “numerous types of mechanical fasteners could be used in place of and/or in conjunction with the components 35 illustrated and discussed herein to facilitate the releasable securing of the bristle portion 20 to the handle 10”; Col 4, Lines 15-20);
a helical spring of specific length (65) coupled adjacent said vertical bar at said bottom section and attached to said push button (50) at other end, wherein said spring is configured to move said vertical cylindrical bar upwards when said push button is pressed in order to release/detach said dusting unit metallic base from said force of said attachment feature and thereby detach it from said handle unit, wherein said handle unit comprises a plurality of sections in order to separate said attachment feature at said top section, said push button at a base of said handle unit (Fig 3; Col 3, line 65- Col 4, line 12);
wherein said handle unit further comprises:
a top bore segment extending from said top section toward said bottom section end, wherein said dusting unit base is configured to be detachably attached to said top bore segment, wherein said base is configured to have a proximal end with an outer dimension that fits within said bore segment and abuts against an inner shoulder of said handle unit via said attachment feature (Fig 3);
wherein said vertical bar is configured to hold said head/dusting unit through said attachment feature connected to said base, wherein when said push button is pressed after service, said base gets lifted off from said top bore segment of said handle unit in order to be detached from said handle unit and said vertical bar is configured to retain its initial position via a tension created by said helical spring over said push button in downward direction (Col 3, line 65- Col 4, line 12).

However, Diaz does not disclose wherein the attachment feature is a head unit having a pair of magnets such that the feature is received within a metallic base. 
	Stockley teaches a similar detachable brush assembly having a handle (12) which receives an attachment feature (26) having a pair of magnets (30a and 30b; Fig 2b) which is secured to a metallic plate (18) “to provide a magnetic coupling strength which is strong enough to prevent accidental removal of the handle during normal operations… but which requires minimal additional force to remove the handle 12 when desired” (Page 3, Lines 25-29).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the mechanical fastening feature of Diaz to comprise the magnetic coupling as taught by Stockley to provide a magnetic coupling strength which is strong enough to prevent accidental removal of the handle during normal operations but which requires minimal additional force to remove the handle when desired.

Further, Diaz does not disclose wherein the spring is coupled around said vertical bar.  
Shrier et al teach a similar detachable brush assembly having a handle (26) through which a vertical bar (28) is mounted and has a push button (16) on the end against which a pressure is applied, wherein a spring (30), which is coupled around the vertical bar, has a normal extended position and a depressed release position that releases the brush head (14).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the spring of Diaz to be mounted about the vertical bar to provide a guide/ further stability for the spring to facilitate the release of the brush head.

As to Claim 6, Diaz discloses the disposable neck duster for barbershops as claimed in claim 5, wherein said handle unit further comprises a gripping section at a middle of said handle unit and a diameter of said gripping section is lower than said top and bottom section of said handle (Fig 1).

As to Claim 8, Diaz discloses the disposable neck duster for barbershops as claimed in claim 5, wherein said dusting unit comprises a plurality of bristles (25) and/or strands which are flexible water-resistant and thereby creating a dusting element, wherein said strands are configured to provide an increased surface area for dusting.
As to Claim 9, Diaz discloses the disposable neck duster for barber shops as claimed in claim 5, wherein bristles/strands are configured to be recycled after being detached from said handle unit and said metallic base (Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US Patent Application Publications 2013/0133683 and 2017/0112270 teach similar cosmetic brushes having a brush head having a magnetic attachment to a handle.
US Patents 11,363,872 and 9,730,510 teach similar brushes having removable/interchangeable bristle heads.
The Examiner has additionally cited references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is recommended that applicant consider these as well.  These references are not supplied, but can be found using the USPTO search tool (https://ppubs.uspto.gov/pubwebapp/static/pages/landing.html)
When responding to this action, please keep the following in mind:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/5/2022